Citation Nr: 1815312	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-29 344	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for service-connected intervertebral disc syndrome (IVDS) prior to July 5, 2011, and in excess of 40 percent from that date.

2. Entitlement to an increased rating in excess of 60 percent for service-connected sciatica, right lower extremity with right foot drop.

3. Entitlement to an increased compensable rating for service-connected left ankle laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to June 2001, from September 2001 to March 2002, and from August 2004 to March 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision.

In a March 2013 rating decision, the RO granted a higher 40 percent rating for IVDS, effective July 5, 2011. In a June 2014 rating decision, the RO granted service connection for left ear hearing loss, and granted a higher 70 percent rating for PTSD, effective March 13, 2014.

In a July 2014 substantive appeal, the Veteran (through his representative) stated that he only wanted to appeal the issues of entitlement to increased ratings for IVDS, sciatica, and a left ankle disability.


FINDING OF FACT

On November 3, 2017 and on February 2, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




	
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


